Citation Nr: 1630921	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1984 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  The Veteran's claim was last before the Board in October 2014, when it was remanded for further development.  That development having been completed, the Veteran's claim has been returned to the Board for further adjudication.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hepatitis C had its clinical onset during service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran is seeking service connection for hepatitis C.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting her service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), would serve no useful purpose.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran contends that she contracted hepatitis C when she received a transfusion for post-partum pre-eclampsia/toxemia in 1986, while at Community Memorial Hospital, a non-military facility, in Toms River, New Jersey.  The Veteran also received treatment from that facility in 1987, during a subsequent pregnancy.  She was first diagnosed with hepatitis C in 2006 and has received a diagnosis of chronic hepatitis in private treatment records during the relevant period.  As such, she has demonstrated a current disability.

The Veteran received a VA examination in March 2015.  The examiner opined the source of the veterans Hepatitis C is unknown, and that there is no objective evidence that it is due to a blood transfusion in service.  Specifically, the examiner stated that for the Veteran 

to have had toxemia of pregnancy to the degree that she would have required a blood transfusion would have meant that she was seriously ill and at risk of death. It seems almost incomprehensible that her post-partum notes would have not mentioned this or that her pre-natal care notes for the second pregnancy would have been silent regarding this.  Her separation exam stated "pregnancies without complication."  This is a very serious omission if she truly had toxemia and required a blood transfusion.

Examination report at 9.  In the opinion of the Board this evidence outweighs the lay statements of the Veteran, her mother and husband noting blood transfusions in service.  The absence of any reference to the blood transfusions in service and the history of the normal pregnancy at separation support the VA examiner's opinion.  However, when the Veteran first sought treatment for hepatitis in January and February 2006, she reported a blood transfusion in 1986.  The 2006 statements are of particular importance, as they were made four years before the Veteran filed the instant claim, and were made to assist her physician in ascertaining her history, then-current state of health, and in obtaining proper treatment.  The Board finds this evidence is of equal probative weight to the VA medical opinion.  As such, the issue of blood transfusions in service is in equipoise.  

The remaining question is whether there is a nexus between the Veteran's current hepatitis C and her blood transfusion in service.  Here, the existence of a nexus is in equipoise.  The only hepatitis C risk factor appears to have been her in-service blood transfusion.  At her June 2014 Board hearing and March 2015 VA examination, the Veteran denied intravenous drug use, high risk sexual practices, and intranasal cocaine use.  She has only spent one night in jail, in 1990 for speeding, and she received tattoos in 2007, after she had already been diagnosed with hepatitis C.  As such, when giving her the benefit of the doubt, she is entitled to service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


